                                                                                     "(j [L           ff^-l
                                                                                      AUG-82019
                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division


LESTER ROBINSON,

       Plaintiff,

V.                                                                   Civil Action No.3;19CV217

OFFICER COX,

       Defendants.


                                 MEMORANDUM OPINION

       Plaintiff, a federal inmate proceeding pro se and in forma pauperis, filed this 42 U.S.C.

§ 1983 action. Plaintiffs current allegations fail to provide each defendant with fair notice ofthe

facts and legal basis upon which his or her liability rests. Accordingly, by Memorandum Order

entered on June 7, 2019, the Court directed Plaintiff to submit a particularized complaint within

fourteen(14)days ofthe date ofentry thereof. The Court warned Plaintiffthat the failure to submit

a particularized complaint would result in the dismissal ofthe action.

       More than fourteen (14) days have elapsed since the entry of the June 7, 2019

Memorandum Order. Plaintifffailed to submit a particularized complaint or otherwise respond to

the June 7, 2019 Memorandum Order. Accordingly, the action will be DISMISSED WITHOUT

PREJUDICE.

       An appropriate order will accompany this Memorandum Opinion.

Date:^
Richmond, Virgipa
                                                      John A.Gibney,
                                                      United States Distrid
